                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


ERIC GLENN FRANKLIN,                           )
                                               )
       Plaintiff,                              )
                                               )
                                               )
VS.                                            )       No. 19-1219-JDT-cgc
                                               )
                                               )
QUALITY CORRECTIONAL                           )
HEALTH CARE,                                   )
                                               )
       Defendant.                              )


                       ORDER DISMISSING CASE,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH,
           DENYING LEAVE TO APPEAL IN FORMA PAUPERIS AND
      NOTIFYING PLAINTIFF OF RESTRICTIONS UNDER 28 U.S.C. § 1915(g)


       On December 10, 2019, the Court issued an order dismissing Plaintiff Eric Glenn

Franklin’s pro se prisoner complaint and granting leave to amend. (ECF No. 12.) Franklin

was warned that if he failed to file an amendment within twenty-one days, the Court would

dismiss the case in its entirety, assess a strike pursuant to 28 U.S.C. § 1915(g) and enter

judgment. (Id. at PageID 35.)

       Franklin has not filed an amended complaint, and the time within which to do so

has expired. Therefore, this case is DISMISSED with prejudice in its entirety, and

judgment will be entered in accordance with the December 10, 2019, order dismissing the

original complaint for failure to state a claim.
       It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate

Procedure 24(a), that any appeal in this matter by Franklin would not be taken in good

faith. Leave to appeal in forma pauperis is DENIED.

       For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Franklin, this is

the third dismissal of one of his cases as frivolous or for failure to state a claim.1 This

strike shall take effect when judgment is entered. See Coleman v. Tollefson, 135 S. Ct.

1759, 1763-64 (2015).

       Section 1915(g) provides:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil
       action or proceeding under this section if the prisoner has, on 3 or more prior
       occasions, while incarcerated or detained in any facility, brought an action
       or appeal in a court of the United States that was dismissed on the ground
       that it is frivolous, malicious, or fails to state a claim upon which relief may
       be granted, unless the prisoner is under imminent danger of serious physical
       injury.

Consequently, Franklin is warned that he will be barred from filing any further actions in

forma pauperis while he is incarcerated unless he is in imminent danger of serious physical

injury. If any new civil complaint filed by Franklin while he is incarcerated is not

accompanied by the entire $400 civil filing fee, the complaint must contain allegations

sufficient to show that, at the time of filing the action, he is in imminent danger of serious

physical injury. If the new complaint does not sufficiently allege imminent danger, it will




       1
         See Franklin v. Crim. Justice Ctr., No. 19-cv-1186-JDT-cgc (W.D. Tenn. Jan. 10, 2020)
(dismissed for failure to state a claim); Franklin v. Pride, No. 19-cv-1234-JDT-cgc (W.D. Tenn.
Oct. 10, 2019) (same).

                                               2
be dismissed without prejudice; Franklin would then have an opportunity to file, within 28

days, a motion to re-open the case accompanied by the $400 civil filing fee.

      The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                 s/ James D. Todd
                                                JAMES D. TODD
                                                UNITED STATES DISTRICT JUDGE




                                            3
